Title: To Thomas Jefferson from George Hadfield, 27 March 1801
From: Hadfield, George
To: Jefferson, Thomas



Sir
Washington. March 27th. 1801.—

Be pleased to allow me to lay before you, the case of an artist who chearfully quitted his occupations and prospects in London, to accept through Colonel John Trumbull; the invitations of the Commissioners of Washington to visit this country, for the purpose of superintending the building of the Capitol.—
After having continued in that Office, for three years, and superintended the execution of the most difficult part of that building; I was abruptly dismissed to the great injury of my professional reputation.
Sensible, that such treatment could not fail to cause me to experience very serious consequences. if left unnoticed: I hastened to lay my situation before the late President of the United States, but after considerable delay and anxiety, I found that I had no hope of redress, in consequence of which I have had the painful mortification, not only of seeing my work remain for the praise and reputation of those,  who have meditated and effected my ruin: but also, of having my productions for Public buildings surreptitiously taken from me and executed, without my receiving any compensation for them.
I hope that I shall not be thought too presumptuous if I am desirous to shew, that the great increase of expence in consequence of the unnecessary alterations made in the Capitol: after I had left it, as well as the present leakiness and other defects of that building: arise from an entire ignorance of the plans & mode intended by me, and of course lost in consequence of my dismission.
And I will further venture to say, that had I been permitted to superintend my work & designs in the building of the Executive Offices, that the late unfortunate fire in one of them, would not have happened from the causes, by many supposed & alledged; and it appears, that those buildings, from the manner of their execution, will always be subject to similar accidents, if suffered to remain in their present state.
I shall not, Sir, at present trouble you, with a tedious detail of particulars, but should you think my case worthy of your notice, I trust that I shall be able to substantiate my assertions, supported by some of the most respectable characters in this City
I shall only say for the present that I suffer considerably through the oppressive treatment which I have received from the Commissioners of the City: but encouraged as I am, by letters lately received from Colo. Trumbull in Europe, and by other friends here, and presuming that the advantages I have had during the pursuit of my studies might be of further utility in the present state of the City, I have taken the liberty thus to lay my case before you, with no other view, Sir, than to endeavour to make myself useful, and thereby obtain a subsistence in a country which I have chosen to spend the remainder of my life in.—
I have the honor to be with most profound respect, Sir, your very obedient humble servant—

George Hadfield

